Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art does not teach nor render obvious the claimed combination of subject matter, particularly said receptacle including at least one guiding channel formed therein and communicating with said chamber of said receptacle, said first weight member including at least one protrusion extended therefrom for slidably engaging with said at least one guiding channel of said receptacle and for preventing said first weight member from pivoting relative to said receptacle, said first weight member including an engaging member formed in said at least one protrusion, and a cover including a projection extended therefrom for engaging with said engaging member of said at least one protrusion and for detachably securing said cover to said first weight member.
With respect to claim 9, the prior art does not teach nor render obvious the claimed combination of subject matter, particularly said actuating knob includes a cam member pivotally coupled to said shaft with a pivot axle for moving said shaft and said first and said at least one second pins up and down relative to said receptacle and said first and said at least one second weight members selectively.
With respect to independent claim 28, as best understood, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly a chamber, and at least one guiding channel formed therein and communicating with the chamber of the receptacle, the first weight member including a bore and at least one protrusion extended from an exterior surface of the first weight member for slidably engaging with the at least one guiding channel of the receptacle and for preventing the first weight member from pivoting relative to the receptacle, and an engaging member 
With respect to independent claim 32, as best understood, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the receptacle including at least one guiding channel formed therein and communicating with the chamber of the receptacle and an opening, a first weight member of the plurality of weight members including a bore, at least one protrusion extended from an exterior surface of the first weight member for slidably engaging with the at least one guiding channel of the receptacle and for preventing the first weight member from pivoting relative to the receptacle, and an engaging member for selectively engaging a cover, wherein the cover engages the opening of the receptacle and includes a projection extended therefrom for engaging with the engaging member of the first weight member.
With respect to independent claim 33, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the receptacle including at least one guiding channel formed therein and communicating with the chamber of the receptacle, each weight member in the plurality of weight members including at least one protrusion extended therefrom for slidably engaging with the at least one guiding channel of the receptacle for preventing the plurality of weight members from pivoting relative to the receptacle, and an engaging member for selectively engaging a cover, wherein the cover includes a projection extended therefrom for engaging with the engaging member of a first weight member of the plurality of weight members.
With respect to independent claim 35, the prior art does not teach nor render obvious the combination of claimed subject matter, particularly the receptacle including at least one guiding channel formed therein and communicating with a chamber of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                           
Conferees: /SC/ and /GAS/